                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAKESHIA PHILLIPS-MARSHALL,                        Case No. 19-cv-06967-SVK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     GLOBAL LENDING SERVICES, LLC, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On November 4, 2019, the Court issued an Order denying Plaintiff’s application to proceed

                                  14   in forma pauperis (“IFP Application”). Dkt. 4. The Court gave Plaintiff a deadline of December

                                  15   5, 2019 by which to pay the filing fee. Id. As of the date of this Order, Plaintiff has not paid the

                                  16   $400 filing fee. Based on Plaintiff’s failure to pay the filing fee, the Court ORDERS Plaintiff to

                                  17   show cause why this case should not be dismissed with prejudice under Fed. R. Civ. P. 41(b). If

                                  18   Plaintiff wishes to attempt to proceed with this action, she must pay the $400 filing fee by
                                  19   January 21, 2020. Failure to do so will result in this Court ordering that the case be reassigned to

                                  20   a district judge with a recommendation that it be dismissed with prejudice.

                                  21          SO ORDERED.

                                  22   Dated: January 2, 2020

                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
